Citation Nr: 0432762	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  03-11 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease, C3-6, with paresthesias of the 
left arm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from December 1986 to 
March 1991.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision from the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
increased the rating for degenerative disc disease, C3-6, 
with paresthesias of the left arm to 20 percent from October 
2001.  

Although a March 2003 rating decision increased the rating to 
40 percent since October 2001, the claim for a rating in 
excess of 40 percent remains before the Board because the 
veteran is presumed to seek the maximum benefit allowed by 
law or regulations, where less than the maximum benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

The claim must be remanded to schedule a new VA cervical 
spine examination for the veteran.  Reexamination will be 
requested whenever VA determines there is a need to verify 
the current severity of a disability.  See 38 C.F.R. § 3.327 
(2003); also see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 4.2 (2003).  To constitute a useful and pertinent rating 
tool, a rating examination must be sufficiently 
contemporaneous to allow the adjudicator to make an informed 
decision regarding the veteran's current level of impairment.  
Caffrey v. Brown, 6 Vet. App. 377, 379 (1994).  In this case, 
the last VA cervical spine examination took place over two 
years ago, in April 2002.  



Accordingly, the case is remanded for the following action:

1.  Contact the appropriate VA medical 
facility(ies) to schedule a VA cervical 
spine examination for the veteran.  
Failure of the veteran to report for a 
scheduled examination without good cause 
could result in denial of the claim.  
38 C.F.R. § 3.655 (2003).  The claims 
file should be made available to and 
reviewed by the examiner prior to the 
examination.  

The VA cervical spine examiner should 
conduct any indicated studies; note 
whether the claims folder was reviewed; 
and state a medical opinion as to: i) the 
effects of the service-connected 
degenerative disc disease, C3-6, with 
paresthesias of the left arm upon the 
veteran's ordinary activity, including 
employment, and ii) if present, note 
sciatic neuropathy, muscle spasm, absent 
ankle jerk, other neurological findings 
appropriate to site of diseased disc, and 
the total duration of incapacitating 
episodes over the past 12 months, which 
incapacitating episodes are defined as 
periods of acute signs and symptoms due 
to intervertebral disc syndrome that 
required bed rest prescribed by a 
physician and treatment by a physician.  
Any opinions expressed by the VA cervical 
spine examiner must be accompanied by a 
complete rationale.  

The RO should review the requested 
examination report and medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

2.  After undertaking any additional 
development deemed essential, the RO 
should readjudicate the claim of 
entitlement to a rating in excess of 40 
percent for degenerative disc disease, 
C3-6, with paresthesias of the left arm 
based upon the entire evidence of record.  
All pertinent law, Court decisions, and 
regulations should be considered.  If the 
claim remains in denied status, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  
The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

3.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





